Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 21-50 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 21-33 and 45-50 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Koh et al. (US Pat 7,149,579).
Regarding claims 21-24, 29-30, 33, 45, 49-50, Koh et al. discloses a system and method comprising: a sensor 103 configured to sense a signal indicative of at least one of posture or activity of a patient (col. 10, lines 13-24); control logic configured to determine whether the sensed signal crosses a transition threshold of a posture state for at least a predetermined period of time (col. 15, line 59 to col. 16, line 8); and response logic configured to automatically initiate a response based on the control logic determining that the sensed signal crossed the transition threshold of the posture state of the patient for at least the predetermined period of time (col. 10, lines 25-28).  
Regarding claims 25-27, 46-47 Koh et al. discloses a memory configured to store a definition of the posture state, the definition being associated with a respective posture state boundary (col. 17, lines 3-22), and wherein the control logic is configured to determine whether the sensed signal crosses the transition threshold of the posture state for at least the predetermined period of time based on a location of the boundary (col. 15, lines 5-35 and line 59 to col. 16, line 8).
Regarding claim 28, 48, Koh et al. discloses the transition threshold is programmable (col. 15, lines 5-35; col. 22, lines 37-40).
Regarding claims 31-32, Koh et al. discloses a programmer for an implantable medical device, wherein the programmer is configured to program at least one of the transition threshold or the predetermined period of time (col. 5, lines 4-35; col. 19, lines 6-37).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was 

Claims 34-44 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Koh et al. (US Pat 7,149,579).
Regarding claims 34-36, 40-41, 43-44, Koh et al. discloses a system comprising: a sensor 103 configured to sense a signal indicative of at least one of posture or activity of a patient (col. 10, lines 13-24); circuitry configured to determine whether the sensed signal crosses a transition threshold of a posture state for at least a predetermined period of time (col. 15, line 59 to col. 16, line 8); and response logic configured to automatically initiate a response based on the control logic determining that the sensed signal crossed the transition threshold of the posture state of the patient for at least the predetermined period of time (col. 10, lines 25-28).  Koh et al. does not expressly disclose whether or not the circuitry senses if the signal does not re-cross the transition threshold for at least a predetermined period of time but given that the art describes determining if the signal remains constant for at threshold amount of time (col. 15, line 20 to col. 16, line 38), it would have been obvious to one of ordinary skill in the art at the time the invention was made that the device of Koh et al. essentially determines if the signal does not re-cross the transition threshold for at least a predetermined period of time, given the requirement that the signal must remain at a constant level for a threshold amount of time in order to determine a particular state for therapy delivery.
Regarding claims 37-39, Koh et al. discloses a memory configured to store a definition of the posture state, the definition being associated with a respective posture state boundary (col. 
Regarding claims 42, Koh et al. discloses the transition threshold is programmable (col. 15, lines 5-35; col. 22, lines 37-40).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Goetz (US PG Pub 2010/0223020)
Hopenfeld et al. (US PG Pub 2009/0048528)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480.  The examiner can normally be reached on M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA S LEE/Primary Examiner, Art Unit 3792